                   Case 2:20-cv-01038-BJR Document 71 Filed 06/17/21 Page 1 of 5




                                                 THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9 ASPEN LODGING GROUP LLC, et al.,              No. 2:20-cv-01038-BJR
10                           Plaintiffs,         STIPULATION AND ORDER TO
                                                 MODIFY JUDGMENT
11            v.

12 AFFILIATED FM INSURANCE
   COMPANY, a Rhode Island corporation,
13
                Defendant.
14

15 VANCOUVER CLINIC INC. P.S., a
   Washington corporation,
16
                   Plaintiffs,
17
         v.
18
   AFFILIATED FM INSURANCE
19 COMPANY, a Rhode Island corporation,

20                           Defendant.

21

22

23

24

25

26

27
     STIPULATION TO MODIFY JUDGMENT                       STEIN, SUDWEEKS & STEIN, PLLC
                                                             2701 FIRST AVE., SUITE 430
     (No. 2:20-cv-01038-BJR)                                     SEATTLE, WA 98121
                                                         PHONE 206.388.0660 FAX 206.286.2660
     81206-00002/3975446.2
                 Case 2:20-cv-01038-BJR Document 71 Filed 06/17/21 Page 2 of 5




 1                                             STIPULATION

 2            With respect to Plaintiff The Vancouver Clinic (“TVC”), the Court concluded, in the

 3 Court’s Order Granting Motions To Dismiss (the “Order”) (Dkt No. 66) as follows: Defendant

 4 Affiliated FM Insurance Company’s (“AFM”) “admits Vancouver Clinic is entitled to coverage

 5 under the Communicable Disease Provisions as Vancouver Clinic has plead the actual presence of

 6 COVID-19” (Dkt No. 66 at p. 45 of 82); that “[t]he Policy’s coverage maximum under each

 7 relevant provision is $100,000” and, thus, the “maximum” TVC could cumulatively recover under

 8 those provisions is $200,000 (Dkt No. 66 at p. 47 of 82); and that TVC’s “recovery is limited to

 9 the Communicable Disease provisions, which, by their terms, do not include a physical loss or

10 damage requirement.” (Dkt No. 66 at p. 45-46 of 82). The Court dismissed TVC’s entire action

11 against AFM with prejudice. (Dkt No. 67).

12            After, TVC filed a motion for reconsideration because of an alleged breach of the insurance

13 contract, specifically an alleged failure by AFM “to pay the amount due under the Communicable

14 Disease Coverage extensions” in the Policy. (Dkt No. 68 at p. 2 of 6). In its motion, TVC asks

15 that the “Court not dismiss TVC’s action or make the dismissal as to payment under the

16 Communicable Disease coverage extensions without prejudice to TVC’s ability to bring a

17 subsequent action if AFM refuses to pay the remaining $100,000 due under the Communicable

18 Disease coverage extensions.” (Dkt No. 68 at p. 2 of 6).

19            To date, AFM has paid $100,000 to TVC under the Policy’s “Communicable Disease –

20 Property Damage” provision. AFM has asked TVC for information to support payment under the

21 “Communicable Disease – Business Interruption” provision. TVC has not submitted it given the

22 pendency of this action. The parties hope to resolve the adjustment of the remaining $100,000

23 claim without need for further litigation. Accordingly, the parties submit this Stipulation, in order

24 to allow the parties time to resolve this issue, and to avoid burdening the Court and the parties with

25 additional briefing on TVC’s motion for reconsideration.

26

27
     STIPULTION TO MOIDFY JUDGMENT                               STEIN, SUDWEEKS & STEIN, PLLC
     (No. 2:20-cv-01038-BJR) - 1                                    2701 FIRST AVE., SUITE 430
                                                                        SEATTLE, WA 98121
                                                                PHONE 206.388.0660 FAX 206.286.2660
     81206-00002/3975446.2
                 Case 2:20-cv-01038-BJR Document 71 Filed 06/17/21 Page 3 of 5




 1            TVC and AFM respectfully request that the Court modify its Judgment under Federal Rule

 2 of Civil Procedure 59(e). Namely, they request a modification under which the Court’s dismissal

 3 of TVC’s claims with prejudice would have a limited exception for the following: a contractual

 4 claim by TVC against AFM for coverage under the Policy’s “Communicable Disease – Business

 5 Interruption” provision, subject to the $100,000 sub-limit that the Court determined applied to the

 6 Policy’s “Communicable Disease – Business Interruption” provision. This excepted contractual

 7 claim would remain before the Court, subject to the Court’s determinations in its Order Granting

 8 Motions to Dismiss (Dkt No. 66), in the event AFM refuses to pay benefits under the

 9 Communicable Disease – Business Interruption” provision.

10            With the exception of the contractual claim relating to the Policy’s “Communicable

11 Disease – Business Interruption” provision, the parties acknowledge that there is no just reason for

12 delaying entry of a final Judgment with respect to the remainder of TVC’s claims that were

13 dismissed by the Court pursuant to its Order Granting Motions to Dismiss (Dkt No. 66).

14 Therefore, the parties request that pursuant to Federal Rule of Civil Procedure 54(b), the Court

15 direct entry of a final judgment with respect to the remainder of TVC’s claims that were dismissed

16 by the Court pursuant to its Order Granting Motions to Dismiss (Dkt No. 66).

17            With these modifications made, TVC requests that the Court strike TVC’s motion for

18 reconsideration.

19            Submitted by:
                                                  STEIN, SUDWEEKS & STEIN, PLLC
20

21                                                /s/ Jerry H. Stein
                                                  /s/ Justin D. Sudweeks
22                                                /s/ Daniel J. Stein
                                                  Jerry H. Stein, WSBA #27721
23                                                Justin D. Sudweeks, WSBA #28755
                                                  Daniel J. Stein, WSBA #48739
24                                                2701 First Avenue, Suite 430
                                                  Seattle, WA 98121
25
                                                  Telephone: (206) 388-0660
26                                                Facsimile: (206) 286-2660
                                                  Email: jstein@condodefects.com
27
     STIPULTION TO MOIDFY JUDGMENT                               STEIN, SUDWEEKS & STEIN, PLLC
     (No. 2:20-cv-01038-BJR) - 2                                    2701 FIRST AVE., SUITE 430
                                                                        SEATTLE, WA 98121
                                                                PHONE 206.388.0660 FAX 206.286.2660
     81206-00002/3975446.2
                 Case 2:20-cv-01038-BJR Document 71 Filed 06/17/21 Page 4 of 5




                                            Email: justin@condodefects.com
 1
                                            Email: dstein@condodefects.com
 2
                                            Attorneys for Plaintiff
 3

 4                                          GREENBERG GLUSKER FIELDS CLAMAN
                                            & MACHTINGER LLP
 5
                                            /s/ Steven A. Stein
 6                                          Steven A. Stein (admitted Pro Hac Vice)
                                            2049 Century Park East, 26th Floor
 7                                          Los Angeles, CA 90067-3101
                                            Telephone: (310) 553-3610
 8                                          Facsimile: (310) 553-0687
                                            Email: sstein@ggfirm.com
 9
                                            Co-Counsel for Plaintiff
10
                                           BULLIVANT HOUSER BAILEY PC
11
                                           By /s/ Matthew J. Sekits
12
                                           Matthew J. Sekits, WSBA #26175
13                                         E-mail: matthew.sekits@bullivant.com
                                           Owen R. Mooney, WSBA #45779
14                                         E-mail: owen.mooney@bullivant.com
15                                         Attorneys for Defendant Affiliated FM Insurance
                                           Company
16

17

18

19

20

21

22

23

24

25

26

27
     STIPULTION TO MOIDFY JUDGMENT                        STEIN, SUDWEEKS & STEIN, PLLC
     (No. 2:20-cv-01038-BJR) - 3                             2701 FIRST AVE., SUITE 430
                                                                 SEATTLE, WA 98121
                                                         PHONE 206.388.0660 FAX 206.286.2660
     81206-00002/3975446.2
              Case 2:20-cv-01038-BJR Document 71 Filed 06/17/21 Page 5 of 5




 1                                               ORDER

 2         The Judgment in this matter filed on May 28, 2021 (Dkt No. 67) is modified as follows.

 3 The claims of Plaintiff The Vancouver Clinic against Defendant Affiliated FM Insurance

 4 Company are dismissed with prejudice except for the following: there remains a contractual claim

 5 by TVC against AFM under the Policy’s “Communicable Disease – Business Interruption”

 6 provision, subject to the $100,000 sub-limit that the Court determined applied to the Policy’s

 7 “Communicable Disease – Business Interruption” provision. (the “Remaining Claim”). The Court

 8 retains jurisdiction over this Remaining Claim, subject to the Court’s determinations in its Order

 9 Granting Motions to Dismiss (Dkt No. 66), in the event AFM refuses to pay benefits under the

10 “Communicable Disease – Business Interruption” provision. Except as set forth in this Order, the

11 Judgment, and the Order Granting Motions to Dismiss remains in full force and effect.

12 Furthermore, as there is no just reason for delaying entry of a final Judgment with respect to the

13 TVC’s claims that were dismissed with prejudice, pursuant to Federal Rule of Civil Procedure

14 54(b), the Judgment dismissing TVC’s claims with prejudice (Dkt No. 67) shall be a final

15 judgment.

16         Further, the Court strikes the motion for reconsideration of Plaintiff Vancouver Clinic (Dkt

17 No. 68).

18         IT IS SO ORDERED this 17th day of June 2021.

19

20

21

22                                                   ________________________________________________
                                                     THE HONORABLE BARBARA J. ROTHSTEIN
23                                                   UNITED STATES DISTRICT JUDGE
24

25

26

27
     ORDER TO MOIDFY JUDGMENT (No.
     2:20-cv-01038-BJR) - 4
